Citation Nr: 1121809	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  09-27 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for rheumatoid arthritis of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for rheumatoid arthritis of the left knee.

3.  Entitlement to an initial rating in excess of 10 percent for rheumatoid arthritis of the right ankle.

4.  Entitlement to an initial rating in excess of 10 percent for rheumatoid arthritis of the left ankle.

5.  Entitlement to an initial rating in excess of 10 percent for rheumatoid arthritis of the right foot.

6.  Entitlement to an initial rating in excess of 10 percent for rheumatoid arthritis of the left foot.

7.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John Berry, Attorney At Law


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which in pertinent part, granted service connection and 10 percent ratings for rheumatoid arthritis of the right knee, left knee, right ankle, left ankle, right foot and left foot, and denied service connection for bilateral hearing loss.  The evaluations were made effective September 22, 2008.

During a December 2008 VA examination, the Veteran was diagnosed as having diabetes mellitus, and the examiner noted that the Veteran believed the disease was caused by his use of Prednisone for service connected orthopedic disabilities.  The Veteran has not filed a claim for service connection for diabetes mellitus.  MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed.Cir.2006) (medical records cannot be an informal claim unless service connection has previously been established).

The issue of entitlement to separate ratings for rheumatoid arthritis of the hands and wrists is raised by the record and is referred to the RO for adjudication.



FINDINGS OF FACT

1.  Rheumatoid arthritis of the right knee has been manifested throughout the appeal period by limitation of flexion to 80 degrees and limitation of extension to 30 degrees, based on pain, without locking, subluxation or lateral instability.

2.  Rheumatoid arthritis of the left knee has been manifested throughout the appeal period by limitation of flexion to 60 degrees and limitation of extension to 30 degrees, based on pain, without locking, subluxation or lateral instability.

3.  Rheumatoid arthritis of the right ankle has been manifested throughout the appeal period by marked limitation of motion.

4.  Rheumatoid arthritis of the left ankle has been manifested throughout the appeal period by marked limitation of motion.

5.  Rheumatoid arthritis of the right foot has been manifested throughout the appeal period by symptoms that most nearly approximate a moderately severe foot disability.

6.  Rheumatoid arthritis of the left foot disability has been manifested throughout the appeal period by symptoms that most nearly approximate a moderately severe foot disability.

7.  Bilateral hearing loss was not present in service or until years thereafter and is not etiologically related to a disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for rheumatoid arthritis of the right knee have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010).

2.  The criteria for a 40 percent disability rating for rheumatoid arthritis of the left knee have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261.

3.  The criteria for a 20 percent disability rating for rheumatoid arthritis of the right ankle have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5271 (2010).

4.  The criteria for a 20 percent disability rating for rheumatoid arthritis of the left ankle have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5271.

5.  The criteria for a 20 percent disability rating, but not higher, for the Veteran's rheumatoid arthritis of the right foot have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2010).

6.  The criteria for a 20 percent disability rating, but not higher, for the Veteran's rheumatoid arthritis of the left foot have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284.

7.  Bilateral hearing loss was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

With regard to the Veteran's claim for service connection for hearing loss, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an October 2008 letter, issued prior to the initial adjudication of the claim for service connection for bilateral hearing loss, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He was notified of all elements of Dingess, including the disability-rating and effective-date elements of the claims, by the October 2008 letter.

The appeals arise from disagreement with the initial ratings following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  Additionally, the Veteran was provided proper VA examinations in December 2008 for his bilateral knee, bilateral ankle and bilateral foot disabilities, and a proper VA audiology examination in December 2008.  

In an addendum to the July 2009 VA Form 9, the Veteran's attorney argued in general that the Veteran's VA examinations were inadequate.  The attorney did not report any specific deficiencies in the examinations.  The December 2008 VA examinations contained the findings necessary to adequately rate the disabilities and decide the service connection issue.  The examiner's conclusions took into consideration all the evidence of record and the Veteran's history and reports.  Accordingly, the Board finds that the examinations were adequate.

The Board finds that VA has complied with the VCAA's notification and assistance requirements and the appeal is ready to be considered on the merits.

Initial Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Diagnostic Code 5002 provides that rheumatoid arthritis is rated as an active process or on the basis of its residuals.  A 20 percent rating is warranted for rheumatoid arthritis as an active process with one or two exacerbations a year in a well-established diagnosis; a 40 percent rating is warranted for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year; a rating of 60 percent is warranted with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods, and; a rating of 100 percent is warranted with constitutional manifestations associated with active joint involvement, totally incapacitating.

Chronic residuals of rheumatoid arthritis, not the active process, are also rated pursuant to Diagnostic Code 5002.  Under Diagnostic Code 5002, for residuals such as limitation of motion or ankylosis, favorable or unfavorable, the regulations instruct to rate under the appropriate diagnostic codes for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5002.

The Board has rated the Veteran's disabilities as chronic residuals of his rheumatoid arthritis rather than rating him for his rheumatoid arthritis as an active process because rating based on limitation of motion of the joints affected will result in a more favorable combined rating for the Veteran.

A 10 percent rating is warranted for moderate limitation of motion of an ankle and a 20 percent rating is warranted for marked limitation of motion of an ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

Ankylosis of an ankle warrants a 20 percent evaluation if it is in plantar flexion, at less than 30 degrees.  A 30 percent evaluation is warranted if the ankylosis is in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II (2008).  
Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Knee impairment with recurrent subluxation or lateral instability warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate or a 30 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint will be rated 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Removal of the semilunar cartilage, if symptomatic, will be rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

A moderate foot injury warrants a 10 percent evaluation; a moderately severe foot injury warrants a 20 percent evaluation and a severe foot injury warrants a 30 percent evaluation.  Actual loss of use of the foot warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 5284.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel also recently held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).

The evaluation of the same disability under various diagnoses is to be avoided.   38 C.F.R. § 4.14 (2010).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Active Process

As a result of the Board's decision, the residuals of the Veteran's rheumatoid arthritis are evaluated as 90 percent disabling with consideration of the bilateral factor.  38 C.F.R. §§ 4.25, 4.36 (2010).  If rated as an active process, a higher rating would only be available if there were constitutional manifestations associated with active joint involvement, and the disability was totally incapacitating.

The evidence shows that the Veteran has been active and employed full-time throughout the duration of the appeal.  Although he reported losing six weeks of work due to the effects of arthritis, this employment demonstrates that his disability is not totally disabling.  In addition, the VA examiner found that his disability did not prevent activities such as driving and shopping.  

Although there have been reports of systemic manifestations, such as night sweats (see June 2008 treatment record from Arthritis Center of Nebraska), the evidence is against a finding that rheumatoid arthritis causes total incapacitation.  Reasonable doubt does not arise in this regard.  Accordingly, the Veteran receives a higher rating if his disability is rated on the basis of its chronic residuals.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Right and Left Knees

On VA examination in December 2008, the Veteran complained of giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, inflammation and repeated effusions of the knees.  He also complained of flare-ups, which occurred weekly and were spontaneous or due to overuse.  Impairment was reportedly marked during flare-ups.  The Veteran also reported incapacitating episodes more than four times per year, which lasted one to two weeks.  He also claimed that due to his bilateral knee disability, he was unable to stand for more than a few minutes or walk more than a few yards, and that he used a cane.  

On physical examination, there was evidence of crepitus, tenderness, synovitis, pain at rest, guarding of movement and medial, lateral and subpatellar tendonitis.  The examiner also noted that the Veteran had an antalgic gait.  No ankylosis was present.  There was also no evidence of instability or laxity of the knee.  

Range of motion tests revealed that the Veteran was able to fully extend the knees to 0 degrees and flex to 80 degrees with pain noted at 60 degrees on the left and flex to 90 degrees with pain noted at 80 degrees on the right.  It was further reported, however, that there was pain at 30 degrees of extension in both knees.  A left knee effusion was also noted.  There was no evidence of additional limitation of motion with repetitive range of motion due to pain, fatigue, lack of endurance, incoordination or weakness.  The examiner also noted that there were no meniscal abnormalities and Lachman, McMurray and Laxity testing were all negative.  X-rays of the knees were normal.

Treatment records from the Arthritis Center of Nebraska dated from December 2002 to June 2008, show that the Veteran received treatment, including corticosteroid injections for rheumatoid arthritis.  They do not include any reports or complaints of instability or subluxation.

Although the Veteran was able to extend fully on the right and left, pain was noted on extension at 30 degrees for each knee.  Painful motion can equate to limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Although, Lichtenfels dealt with the specific criteria for rating arthritis, the Court has made similar holdings in dealing with ratings under DeLuca and the provisions of 38 C.F.R. §§ 4.40, 4.45.  Smallwood v. Brown, 10 Vet. App. 93, 98-99 (1997).

Under Diagnostic Code 5261, a 40 percent rating is warranted for limitation of extension to 30 degrees.  Therefore, with consideration of the Deluca factors and the reports of pain at 30 degrees of extension a 40 percent rating is warranted for each knee under Diagnostic Code 5261 for limitation of extension limited to 30 degrees.  However, even with consideration of all pertinent disability factors, none of the evidence supports a finding that limitation of motion of the Veteran's knees more nearly approximates extension limited to 45 degrees.  Therefore, a rating in excess of 40 percent is not warranted under Diagnostic Code 5261.

A separate compensable rating is not warranted under Diagnostic Code 5260 because there is no evidence of limitation of flexion approximating 45 degrees in the right or left knee.  The record shows pain at 60 degrees of flexion on the left and 80 degrees on the right, this level of impairment does not approximate flexion limited to 45 degrees.  There is no other functional limitation of flexion as shown by the fact that ranges of motion did not change after repeated testing.

Although the Veteran reported instability at his VA examination, he has not reported such symptoms to his treatment providers, and they have not noted instability.  On VA examination in December 2008; no instability was found.  The Board finds that when weighed against the other evidence of record, the Veteran's reports of instability are not credible.

Diagnostic Codes 5256 and 5258 are also not for application because there is no claim or evidence of dislocated semilunar cartilage or ankylosis.

Resolving reasonable doubt in the appellant's favor, an increased rating of 40 percent for each knee is granted.  38 U.S.C.A. § 5107(b) (West 2002).

Right and Left Ankles

On VA examination in December 2008, the Veteran complained of stiffness, loss of range of motion, giving way, pain, stiffness, weakness, decreased speed of joint motion and repeated effusions in the ankles.  He also complained of several flare-ups on a weekly basis, occurring spontaneously or caused by overuse, and claimed to experience incapacitating episodes more than four times per year, which lasted for one to two weeks.  He also reported that he was unable to stand for more than a few minutes or walk more than a few yards, and that he used a cane.  
On physical examination, there was evidence of tenderness, synovitis, guarding of movement and lateral and medial tendonitis.  The examiner also noted that the Veteran's gait was antalgic.  No ankylosis was present.  

Range of motion testing for the right ankle revealed dorsiflexion to 10 degrees, with pain at 10 degrees; plantar flexion to 25 degrees, with pain at 15 degrees; internal rotation to 20 degrees, with pain at 20 degrees; external rotation to 40 degrees, with pain at 40 degrees; eversion to 10 degrees, with pain at 10 degrees; and inversion to 10 degrees, with pain at 10 degrees.  Range of motion testing for the left ankle revealed dorsiflexion to 10 degrees, with pain at 10 degrees; plantar flexion to 35 degrees, with pain at 35 degrees; internal rotation to 25 degrees, with pain at 20 degrees; external rotation to 40 degrees, with pain at 40 degrees; eversion to 10 degrees, with pain at 10 degrees; and inversion to 10 degrees, with pain at 10 degrees.  There was no evidence of additional limitation of motion with repetitive range of motion due to pain, fatigue, lack of endurance, incoordination or weakness.  X-rays of the ankles were normal.

Private treatment records from the Arthritis Center of Nebraska dated from December 2002 to June 2008, show that the Veteran received treatment, including corticosteroid injections for rheumatoid arthritis.

The Veteran demonstrated dorsiflexion to just 10 degrees on the left, and reported pain at 10 degrees; he demonstrated plantar flexion to 25 degrees, but reported pain at 15 degrees; he exhibited internal rotation to just 20 degrees with pain, and external rotation to just 40 degrees with pain; he demonstrated eversion to just 10 degrees and inversion to just 10 degrees, both with pain.  On the right, he demonstrated dorsiflexion to just 10 degrees with pain; plantar flexion to just 35 degrees with pain; internal rotation to 25 degrees with pain at 20 degrees; external rotation to just 40 degrees with pain; eversion to just 10 degrees with pain and inversion to just 10 degrees with pain.  Furthermore, the Veteran claims that his bilateral ankle disability causes him to have the significant increased functional impairment discussed above.

Therefore, with consideration of the Deluca factors and the Veteran's reports of pain, and application of 38 C.F.R. § 4.7, the Board finds that the Veteran has marked limitation of motion of the ankles, and a rating of 20 percent is warranted under Diagnostic Code 5271.  A 20 percent rating for limitation of motion of an ankle is the maximum rating available and a higher rating would require a finding of ankylosis, which as noted above, there is no evidence of.  Therefore, Diagnostic Code 5270 is not for application.

Resolving reasonable doubt in the appellant's favor, an increased rating of 20 percent for each ankle is granted.  38 U.S.C.A. § 5107(b) (West 2002).

Right and Left Feet

On the VA examination in December 2008, the Veteran complained of foot pain, swelling, heat, redness, stiffness, fatigability, weakness and lack of endurance.  He reported that the pain was located in the toes and in-step of each foot.  He also complained of spontaneous flare-ups, which occurred weekly or more often and usually lasted one to two days.  He reported that during flare-ups, he was unable to stand for more than a few minutes or walk more than a few yards.  

On physical examination, there was no evidence of instability, weakness or abnormal weight bearing in the feet.  There was evidence of painful motion, swelling and tenderness.  Painful motion was present in the in-step and metatarsophalangeal joints.  There was no evidence of associated malalignment, abnormal weight bearing or muscle atrophy.  Synovitis was present at all metatarsophalangeal joints.  The examiner also noted that the Veteran had an antalgic gait.  X-rays of the feet were normal with the exception of evidence of flat feet.  The examiner diagnosed pes planus and rheumatoid arthritis with synovitis.

Private treatment records from the Arthritis Center of Nebraska dated from December 2002 to June 2008, show that the Veteran received treatment, including corticosteroid injections for his rheumatoid arthritis, and that he was urged to use over-the counter inserts for his foot pain, due to the nature of his job as an employee for a carpet cleaning company.

The Board finds that the evidence on physical examination of painful motion in the in-step and metatarsophalangeal joints of the feet, swelling, tenderness, synovitis in all the metatarsophalangeal joints and an antalgic gait, coupled with the Veteran's reports of weekly flare-ups which caused decreased mobility, in that he was only able to stand or walk for a reasonably short period of time and short distance, and significant functional impairment, support the conclusion that the Veteran's bilateral foot disability is at least moderately severe.  The Veteran is competent to report the symptoms of his disabilities, and there is no contradictory evidence of record which would support a finding that the Veteran's reports are not credible.  

The Board finds that the symptoms of the Veteran's right and left foot disabilities do not rise to the level of a severe disability because notwithstanding the Veteran's complaints, as noted above, there was no evidence of weakness, instability, malalignment, abnormal weight bearing or muscle atrophy on physical examination, and X-rays of the feet were primarily normal.  Furthermore, the Board finds that the Veteran is not entitled to a higher rating of 40 percent under DC 5284, for loss of use of the foot because the Veteran has not reported and the evidence does not show that he has completely lost all functional use of his feet, with no effective function remaining other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  See 38 C.F.R. § 4.71a, DC 5167.

A higher or separate rating is also not warranted under Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282 or 5283, respectively, because there is no evidence of weak foot, claw foot, Morton's disease, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones.  

The Board also notes that although the Veteran has been found by X-ray evidence to have flatfeet; a separate rating is also not warranted under DC 5276 because although there is evidence of pain on manipulation and use and swelling on use; there is no evidence of marked deformity or characteristic callosities.  There is also no evidence of marked pronation, extreme tenderness of the plantar surfaces of the feet, inward displacement or spasm of the tendo Achilles on manipulation.  Therefore, he does not meet the criteria for severe or pronounced flatfoot.  

Resolving reasonable doubt in the Veteran's favor, a rating of 20 percent for each foot is granted.  38 U.S.C.A. § 5107(b) (West 2002).

Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disabilities, as discussed above, are manifested by symptomatology contemplated by the rating criteria.  These rating criteria also take into account the pain, limitation of function and effects on employment reported in the record.  Hence, referral for consideration of extraschedular ratings is not warranted.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that a service connected disability has caused unemployability.  The December 2008 VA examination and private treatment records indicate that the Veteran has been employed full-time throughout the appeal period, and the Veteran has not claimed to be unemployable due to his service-connected disabilities.  As there has been no allegation or other evidence of unemployability attributable to the service connected disabilities, the Board finds that further consideration of entitlement to TDIU is not required.

Service Connection for Bilateral Hearing Loss

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).


Analysis

The Veteran contends that he has bilateral hearing loss related to noise exposure in service.  

The service medical records do not show that the Veteran hearing disability in either ear.  Audiological testing at separation in March 1978 indicated the following hearing thresholds in decibels, bilaterally.  

Hertz	500	1,000	2,000	3,000	4,000	

Right	5	5	15	10	10	
Left	 	10	10	10	15	15	

There is no evidence of post-service treatment for hearing loss.  In a statement submitted with his October 2008 claim, the Veteran reported that he had not been treated for hearing loss.  The first contemporaneous evidence of hearing loss is in the claim for VA benefits.  

The December 2008 VA audiology examination, documented current hearing loss.  Auditory thresholds for the frequencies 500, 1000, 2000, 3000 or 4000 Hertz were 15, 20, 15, 15 and 20 in the right ear and 20, 20, 15, 20 and 15 in the left ear; but speech recognition scores were 92 percent bilaterally.  

The VA audiologist who examined the Veteran and reviewed the claims folder in December 2008 has opined that the Veteran's hearing disability is not related to service.  There is no contrary medical opinion of record.  

The rationale for the opinion was that the Veteran had normal hearing on separation from service.  The examiner considered the Veteran's reports of noise exposure in service, and noted that exposure to impulse sounds could cause a temporary shift in hearing thresholds, but his would disappear in 16 to 48 hours.  The examiner also noted that continuous exposure to loud noise or impulse sounds could cause permanent hearing loss by damaging the inner ear or the hair cells.  Since, however, the damage is done when the noise exposure occurs, a normal audiogram subsequent to the noise exposure would verify that the hearing loss had recovered without permanent loss.

The Veteran's report of a continuity of hearing loss since the 1970's is competent evidence of a nexus between current hearing loss and service.  Given the normal findings on the separation examination, the absence of any complaints at that time, and the reasoning provided by the VA examiner; the reports of a continuity of symptomatology are not deemed credible.  As the examiner explained, if in-service noise exposure had caused a permanent hearing loss, it would have been apparent at the time of the audiology testing at service separation.

Hence the weight of the evidence is against finding a continuity of hearing loss since service.  It would required medical expertise to say that the current hearing loss identified long after service, is the result of in-service noise exposure.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his hearing loss.  38 C.F.R. § 3.159(a)(1),(2) (2010).  
Accordingly, the Board concludes that the preponderance of the evidence is against this claim and service connection for bilateral hearing loss disability is not in order.



ORDER

An increased rating of 40 percent for rheumatoid arthritis, right knee is granted, subject to the criteria applicable to the payment of monetary benefits.

An increased rating of 40 percent for rheumatoid arthritis, left knee is granted, subject to the criteria applicable to the payment of monetary benefits.

An increased rating of 20 percent for rheumatoid arthritis, right ankle is granted, subject to the criteria applicable to the payment of monetary benefits.

An increased rating of 20 percent for rheumatoid arthritis, left ankle is granted, subject to the criteria applicable to the payment of monetary benefits.

An increased rating of 20 percent for rheumatoid arthritis, right foot is granted, subject to the criteria applicable to the payment of monetary benefits.

An increased rating of 20 percent for rheumatoid arthritis, left foot is granted, subject to the criteria applicable to the payment of monetary benefits.
Service connection for bilateral hearing loss is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


